Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-35 are currently pending and are addressed below. 

Response to Amendments
	The amendments filed on June 22nd, 2022 have been considered and entered. Accordingly, claims 1, 21, 28, and 34 have been amended. Claim 35 is newly added. 

Response to Arguments 
	The applicant argues that the reference Browning (US 20180005050 A1) (“Browning”) does not teach the limitation “provid[ing] to a trained system at least a portion of the at least one image and at least an identifier of the at least one navigational map segment, the trained system being trained to generate position information using the mapped objects, the map objects being identified based on the identifier” as recited in amended claim 1. The examiner respectfully disagrees. 
	Figure 14 of Browning, along with Paragraphs 179-185 teach providing to a trained model containing multiple images containing known features of the area of the road network that a vehicle travels, current images of a vehicle’s location in order to determine the current location of the vehicle. The current location of the vehicle is determined through matching the known features of the current images to that of those in the trained model. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 21-26, 28, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”). 
With respect to claim 1, Browning Teaches a navigation system for a host vehicle (Browning Abstract “A storage system may be provided with a vehicle to store a collection of submaps that represent a geographic area where the vehicle may be driven”), the system comprising: at least one processor comprising circuity and a memory (Processor and Memory: See at least Browning Paragraphs 23, and 111), wherein the memory includes instructions that when executed by the circuity cause the at least one processing device to: receive at least one image representative of an 5environment of the host vehicle, the at least one image having been captured by an image capture device  (Browning Images of a vehicle’s environment are obtained: See at least Browning Paragraph 19 | Paragraph 95 | Paragraph 157); analyze the at least one image to detect a presence of one or more objects represented in the at least one image (Analyzing images to detect presence of objects: See at least Browning Paragraphs 156); determine position information relating to the one or more detected objects based on the analysis of the at least one image, 10compare the position information, relating to the one or more detected objects, to location information for one or more mapped objects represented in at least one navigational map segment (Determining position based on detected objects in map segments: See at least Browning Paragraph 153); based on the comparison, determine a first estimated position of the host vehicle relative to the at least one navigational map segment (Determine vehicle location on map segment: See at least Browning Paragraph 163); 15provide to a trained system at least a portion of the at least one image and at least an identifier of the at least one navigational map segment, the trained system being trained to generate position information using the mapped objects, the mapped objects being identified based on the identifier (Providing to a trained model containing multiple images containing known features of the area of the road network that a vehicle travels, current images of a vehicle’s location in order to determine the current location of the vehicle. The current location of the vehicle is determined through matching the known features of the current images to that of those in the trained model: See at least Browning FIGS. 12-14 and Paragraphs 179-185); and cause the host vehicle to implement the determined navigational action (Vehicle is autonomously operated based on determine actions: See at least Browning Paragraph 186).
Browning, however, fails to explicitly disclose receive, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment; determine a navigational action for the host vehicle based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle;
Maloney teaches receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment (Trained system determines locations of a moving vehicle: See at least Maloney Paragraph 9); and to determine a navigational action for the host vehicle (System outputs instructions for vehicle based on determined location: See at least Maloney Paragraph 39).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning to include receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment and to determine a navigational action for the host vehicle, as taught by Maloney as disclosed above, in order to effectively determine the position of a vehicle to efficiently provide instructions when traveling (Maloney Paragraph 1 “The present invention relates to a method of computer vision based localisation and navigation, and a system for performing the same.”)
Browning in view of Maloney fail to explicitly disclose determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle. 
Shashua, however, teaches determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle (Multiple images are used to determine positions of moving vehicle, the positions are then used to determine a navigational action for the vehicle: See at least Shashua Paragraph 6).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney to include determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle, as taught by Shashua as disclosed above, in order to provide optimal navigational instructions by ensuring an accurate position of the vehicle (Shashua Paragraph 3 “Additionally, this disclosure relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation”).

With respect to claim 2, Browning in view of Maloney in view of Shashua teach wherein the position information includes a location of the detected one or more objects in coordinates of the at least one navigational map segment (Identification of coordinates of the objects around the vehicle: See at least Browning Paragraph 43).

With respect to claim 3, Browning in view of Maloney in view of Shashua teach wherein the at least one navigational map segment includes a plurality of target trajectories associated with lanes of travel along a roadway represented by the at least one navigational map segment (Identification of lane-level movements of a vehicle: See at least Browning Paragraph 43, 80).

With respect to claim 4, Browning in view of Maloney in view of Shashua teach wherein each of the plurality of target trajectories is represented in the at least one navigational map segment as a three-dimensional spline (Trajectories are represented as 3D splines: See at least Shashua Paragraph 124).

With respect to claim 5, Browning in view of Maloney in view of Shashua teach wherein the plurality of target trajectories are determined based on drive information acquired from a plurality of vehicles during prior traversals of the roadway by the plurality of vehicles (Trajectories are determined from past vehicle data: See at least Browning Paragraph 22).

With respect to claim 21, Browning in view of Maloney in view of Shashua teach wherein the execution of the instructions included in the memory further cause the at least one processor to combine the first estimated position and the second estimated position to determine a refined estimated position of the host vehicle relative to the at least one navigational map segment (Shashua Paragraph 658 “In other embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” based on following a trajectory predicted using holistic path prediction methods. In some exemplary embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” by applying weights to some or all of the above-described cues. For example, processing unit 110 may determine the location of vehicle 200 after time “t” as a weighted combination of the locations predicted based on one or more of a left lane mark polynomial model, a right lane mark polynomial model, holistic path prediction, motion of a forward vehicle, determined free space ahead of the autonomous vehicle, and virtual lanes. Processing unit 110 may use current location 3712 of vehicle 200 and predicted location 3774 after time “t” to determine heading direction 3730 for vehicle 200.”).

With respect to claim 22, Browning in view of Maloney in view of Shashua teach wherein the refined estimated position is determined by applying 15a first weight value to the first estimated position and applying a second weight value to the second estimated position (Weights are applied to estimated locations: See at least Shashua Paragraph 658).

With respect to claim 23, Browning in view of Maloney in view of Shashua teach wherein the refined estimated position of the host vehicle includes a position of the host vehicle along a target trajectory included in the at least one navigational map segment (Position of the vehicle is estimated based on the position along its trajectory: See at least Shashua Paragraph 658).

With respect to claim 24, Browning in view of Maloney in view of Shashua teach wherein the target trajectory is associated with an available lane of travel (Trajectory is based on lane a vehicle can travel on: See at least Browning Paragraph 43)

With respect to claim 25, Browning in view of Maloney in view of Shashua teach wherein the target trajectory is represented as a three-dimensional spline in the at least one navigational map segment (Shashua Paragraph 124 “In some embodiments of the system, the predetermined model representative of at least one road segment may include a three-dimensional spline representing a predetermined path of travel along the at least one road segment. The update to the predetermined model may include an update to the three-dimensional spline representing a predetermined path of travel along the at least one road segment.”).

With respect to claim 26, Browning in view of Maloney in view of Shashua teach wherein analyzing the at least one image to detect the presence of 25the one or more objects represented in the at least one image includes identifying at least one object based on edge identification or shape (Detecting object is based on shape: See at least Browning Paragraphs 152-153).

With respect to claim 28, Browning in view of Maloney in view of Shashua teach wherein the execution of the instructions included in the memory further cause the at least one processor to 5determine the first estimated position by alignment of the position information determined for the one or more detected objects with the location information for the one or more mapped objects included in the at least one navigational map segment (Determining position of a vehicle based on comparing objects in the environment: See at least Browning Paragraph 104 | Paragraph 155  | Paragraph 168” | Paragraph 169)

With respect to claim 31, Browning in view of Maloney in view of Shashua teach wherein the detected one or more objects include one or more of traffic lights, signs, road edges, lane marks, or poles (Objects include traffic lights, signs, roadway features: See at least Browning Paragraph 169).

With respect to claim 32, Browning in view of Maloney in view of Shashua teach wherein the trained system includes a neural network (Neural network is used: See at least Shashua Paragraph 95).

With respect to claim 33, Browning in view of Maloney in view of Shashua teach wherein the navigational action includes at least one of accelerating the host vehicle, decelerating the host vehicle, or turning the host vehicle (Action for a vehicle includes acceleration, deceleration, and turning: See at least Shashua Paragraph 606)

With respect to claim 34, Browning Teaches a method for vehicle navigation (Browning Abstract “A storage system may be provided with a vehicle to store a collection of submaps that represent a geographic area where the vehicle may be driven”), the method comprising: receiving at least one image representative of an 5environment of the host vehicle, the at least one image having been captured by an image capture device  (Browning Images of a vehicle’s environment are obtained: See at least Browning Paragraph 19 | Paragraph 95 | Paragraph 157); analyzing the at least one image to detect a presence of one or more objects represented in the at least one image (Analyzing images to detect presence of objects: See at least Browning Paragraphs 156); determining position information relating to the one or more detected objects based on the analysis of the at least one image, 10compare the position information, relating to the one or more detected objects, to location information for one or more mapped objects represented in at least one navigational map segment (Determining position based on detected objects in map segments: See at least Browning Paragraph 153); based on the comparison, determining a first estimated position of the host vehicle relative to the at least one navigational map segment (Determine vehicle location on map segment: See at least Browning Paragraph 163); 15providing to a trained system at least a portion of the at least one image and at least an identifier of the at least one navigational map segment, the trained system being trained to generate position information using the mapped objects, the mapped objects being identified based on the identifier (Providing to a trained model containing multiple images containing known features of the area of the road network that a vehicle travels, current images of a vehicle’s location in order to determine the current location of the vehicle. The current location of the vehicle is determined through matching the known features of the current images to that of those in the trained model: See at least Browning FIGS. 12-14 and Paragraphs 179-185); and causing the host vehicle to implement the determined navigational action (Vehicle is autonomously operated based on determine actions: See at least Browning Paragraph 186).
Browning, however, fails to explicitly disclose receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment; determining a navigational action for the host vehicle based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle;
Maloney teaches receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment (Trained system determines locations of a moving vehicle: See at least Maloney Paragraph 9); and determining a navigational action for the host vehicle (System outputs instructions for vehicle based on determined location: See at least Maloney Paragraph 39).
It would have been obvious to one of ordinary skill in the art to have modified the method of Browning to include receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment and determining a navigational action for the host vehicle, as taught by Maloney as disclosed above, in order to effectively determine the position of a vehicle to efficiently provide instructions when traveling (Maloney Paragraph 1 “The present invention relates to a method of computer vision based localisation and navigation, and a system for performing the same.”)
Browning in view of Maloney fail to explicitly disclose determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle. 
Shashua, however, teaches determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle (Multiple images are used to determine positions of moving vehicle, the positions are then used to determine a navigational action for the vehicle: See at least Shashua Paragraph 6).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney to include determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle, as taught by Shashua as disclosed above, in order to provide optimal navigational instructions by ensuring an accurate position of the vehicle (Shashua Paragraph 3 “Additionally, this disclosure relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation”).

With respect to claim 35, Browning Teaches anon-transitory computer-readable medium storing instructions that, when executed by at least one processor, are configured to cause at least one processor to perform a method for navigating a vehicle, the method comprising (Browning Abstract “A storage system may be provided with a vehicle to store a collection of submaps that represent a geographic area where the vehicle may be driven”), the method comprising: receiving at least one image representative of an 5environment of the host vehicle, the at least one image having been captured by an image capture device  (Browning Images of a vehicle’s environment are obtained: See at least Browning Paragraph 19 | Paragraph 95 | Paragraph 157); analyzing the at least one image to detect a presence of one or more objects represented in the at least one image (Analyzing images to detect presence of objects: See at least Browning Paragraphs 156); determining position information relating to the one or more detected objects based on the analysis of the at least one image, 10compare the position information, relating to the one or more detected objects, to location information for one or more mapped objects represented in at least one navigational map segment (Determining position based on detected objects in map segments: See at least Browning Paragraph 153); based on the comparison, determining a first estimated position of the host vehicle relative to the at least one navigational map segment (Determine vehicle location on map segment: See at least Browning Paragraph 163); 15providing to a trained system at least a portion of the at least one image and at least an identifier of the at least one navigational map segment, the trained system being trained to generate position information using the mapped objects, the mapped objects being identified based on the identifier (Providing to a trained model containing multiple images containing known features of the area of the road network that a vehicle travels, current images of a vehicle’s location in order to determine the current location of the vehicle. The current location of the vehicle is determined through matching the known features of the current images to that of those in the trained model: See at least Browning FIGS. 12-14 and Paragraphs 179-185); and causing the host vehicle to implement the determined navigational action (Vehicle is autonomously operated based on determine actions: See at least Browning Paragraph 186).
Browning, however, fails to explicitly disclose receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment; determining a navigational action for the host vehicle based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle;
Maloney teaches receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment (Trained system determines locations of a moving vehicle: See at least Maloney Paragraph 9); and determining a navigational action for the host vehicle (System outputs instructions for vehicle based on determined location: See at least Maloney Paragraph 39).
It would have been obvious to one of ordinary skill in the art to have modified the method of Browning to include receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment and determining a navigational action for the host vehicle, as taught by Maloney as disclosed above, in order to effectively determine the position of a vehicle to efficiently provide instructions when traveling (Maloney Paragraph 1 “The present invention relates to a method of computer vision based localisation and navigation, and a system for performing the same.”)
Browning in view of Maloney fail to explicitly disclose determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle. 
Shashua, however, teaches determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle (Multiple images are used to determine positions of moving vehicle, the positions are then used to determine a navigational action for the vehicle: See at least Shashua Paragraph 6).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney to include determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle, as taught by Shashua as disclosed above, in order to provide optimal navigational instructions by ensuring an accurate position of the vehicle (Shashua Paragraph 3 “Additionally, this disclosure relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation”).

Claims 6-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) further in view of Hoffmann (US 20200364883 A1) (“Hoffmann”). 

With respect to claim 6, Browning in view of Maloney in view of Shashua fail to explicitly disclose wherein determining the navigational action for the host vehicle 5includes applying a first weight value to the first estimated position and applying a second weight value to the second estimated position. 
Hoffmann, however, teaches wherein determining the navigational action for the host vehicle 5includes applying a first weight value to the first estimated position and applying a second weight value to the second estimated position (Applying weights to estimated positions of vehicle: See at least Hoffmann Paragraph 59).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua to include applying a first weight value to the first estimated position and applying a second weight value to the second estimated position when determining the navigational action for the host vehicle, as taught by Hoffmann as disclosed above, in order to ensure the optimal traversal of a vehicle (Hoffmann Paragraph 5 “It is therefore an object of the present invention to propose a reliable and accurate method for determining the position of a mobile unit, which can also be carried out with low computational effort.”).

With respect to claim 7, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value and the second weight value are equal (Equal weights are used: See at least Hoffmann Paragraph 24 “A weight can initially be estimated or determined for the at least one hypothesis. If multiple hypotheses are determined, a weight is preferably initially estimated or determined for each hypothesis. Preferably, the weight of each hypothesis is initially the same.”)

With respect to claim 8, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value is less than the second weight 10value (Weights are different: See at least Hoffmann Paragraph 60)

With respect to claim 9, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value and the second weight value are determined based on an environment in which the host vehicle is located (Weights are based on the environment around the vehicle: See at least Hoffmann Paragraph 57)

With respect to claim 11, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the host vehicle is located in an urban environment (Vehicle is located in the an urban setting: See at least Browning Paragraph 94), and the second estimated position is weighted more than the first estimated position (Weights are different: See at least Hoffmann Paragraph 60).

With respect to claim 17, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value and the second weight value are based on a level of light in the environment of the host vehicle represented in the at least one image (Weights are based on light in environment: See at least Shashua Paragraph 92).

With respect to claim 18, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the level of light is above a predetermined threshold (Light is above a threshold: See at least Shashua Paragraph 124), 5and the first estimated position is weighted more than the first estimated position (Weights are different: See at least Hoffmann Paragraph 60).

With respect to claim 19, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the level of light is below a predetermined threshold (Low light conditions: See at least Shashua Paragraph 124), and the second estimated position is weighted more than the first estimated position (Weights are different: See at least Hoffmann Paragraph 60).

With respect to claim 20, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the at least one image includes a representation of an at least partially obscured object (Image includes obscured objects: See at least Shashua Paragraph 91), and the second estimated position is weighted more than the first 10estimated position (Weights are different: See at least Hoffmann Paragraph 60).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) further in view of Breed (US 20120209505 A1) (“Breed”). 

With respect to claim 10, Browning in view of Maloney in view of Shashua in view of Hoffman teach that the first estimated position is weighted more than the second estimated position (Weights are different: See at least Hoffmann Paragraph 60).
Browning in view of Maloney in view of Shashua in view of Hoffman, however, fail to explicitly disclose that the vehicle is located in a rural environment. 
Breed teaches that the vehicle is located in a rural environment (Vehicle is traveling in a rural environment: See at least Breed Paragraph 337 | Paragraph 82).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann to include that the vehicle drives in a rural environment, as taught by Breed as disclosed above, in order to effectively control the speed of a vehicle dependent on the environment that it is in (Breed Abstract “Method and arrangement for setting a speed limit for vehicle travelling on a road includes monitoring conditions of the road”).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) further in view of LIU (US 20180293756 A1) (“LIU”).

With respect to claim 12, Browning in view of Maloney in view Shashua in view of Hoffmann fail to explicitly disclose wherein the first weight value and the second weight value are based on a density of objects represented in the at least one image.
LIU, however, teaches that the first weight value and the second weight value are based on a density of objects represented in the at least one image (Weight is based on amount of objects in an image: See at least LIU Paragraph 75 | Paragraph 98).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann to include that the first weight value and the second weight value are based on a density of objects represented in the at least one image, as taught by LIU as disclosed above , in order to ensure accurate determination of a location based on reference landmarks (LIU Paragraph 1 “The present disclosure relates to the field of computing, in particular to, enhanced localization of a computing device.”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) in view of LIU (US 20180293756 A1) (“LIU”) further in view of Halder (US 20170247036 A1) (“Halder”).

With respect to claim 13, Browning in view of Maloney in view Shashua in view of Hoffmann in view of LIU teach that the first estimated position is weighted more than the second estimated position (Weights are different: See at least Hoffmann Paragraph 60).
Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU fail to explicitly disclose that the density of the objects represented in the at least one 20image is below a predetermined density threshold.
Halder, however, teaches that the density of the objects represented in the at least one 20image is below a predetermined density threshold (Amount of objects is smaller than a size threshold: See at least Halder Paragraph 35).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU to include that the density of the objects represented in the at least one 20image is below a predetermined density threshold, as taught by Halder as disclosed above, in order to effectively detect a vehicle’s position through an optimal number of landmarks (Halder Paragraph 2 “This relates generally to sensing grid-based sensing of a vehicle's surroundings, and more particularly, to such sensing using a sensing grid having dynamically variable sensing cell size.”).

With respect to claim 14, Browning in view of Maloney in view Shashua in view of Hoffmann in view of LIU teach that the first estimated position is weighted more than the second estimated position (Weights are different: See at least Hoffmann Paragraph 60).
Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU fail to explicitly disclose that the density of the objects represented in the at least one image equals or exceeds a predetermined density threshold.
Halder, however, teaches that the density of the objects represented in the at least one image equals or exceeds a predetermined density threshold (Amount of objects in an image is greater than a size threshold: See at least Halder Paragraph 35).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU to include that the density of the objects represented in the at least one image equals or exceeds a predetermined density threshold, as taught by Halder as disclosed above, in order to effectively detect a vehicle’s position through an optimal number of landmarks (Halder Paragraph 2 “This relates generally to sensing grid-based sensing of a vehicle's surroundings, and more particularly, to such sensing using a sensing grid having dynamically variable sensing cell size.”).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) further in view of Shalef-Schwartz (CN 108431549 B) (“Schalef-Schwartz”) (Translation attached). 

With respect to claim 15, Browning in view of Maloney in view of Shashua in view of Hoffman teach that the second estimated position is weighted more than the first estimated position (Weights are different: See at least Hoffmann Paragraph 60).
Browning in view of Maloney in view of Shashua in view of Hoffman fail to explicitly disclose that the first weight value and the second weight value are based on an adverse weather condition represented in the at least one image.
Schalef-Schwartz, however, teaches that the first weight value and the second weight value are based on an adverse weather condition represented in the at least one image (Weight is based on bad weather conditions in an image: See at least Schalef-Schwartz Paragraph 156 | Paragraph 296 | Paragraph 356).
It would have been obvious to one of ordinary skill in the art to have combined the system of Browning in view of Maloney in view of Shashua in view of Hoffmann to include that the first weight value and the second weight value are based on an adverse weather condition represented in the at least one image, as taught by Schalef-Schwartz as disclosed above, in order to ensure safety of the vehicle when traversing through unsafe environmental conditions (Schalef-Schwartz Paragraph 6 “Autonomous vehicles may need to consider a wide variety of factors and make appropriate decisions based on those factors to safely and accurately arrive at a desired destination”).

With respect to claim 16, Browning in view of Maloney in view of Shashua in view of Hoffmann in view of Schalef-Schwartz teach that the adverse weather condition includes rain, snow, or fog (Adverse weather is snow or rain: See at least Schalef-Schwartz Paragraph 296).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) further in view of Schalef-Schwartz (CN 108431549 B) (“Schalef-Schwartz”) (Translation attached)
With respect to claim 27, Browning in view of Maloney in view of Shashua fail to explicitly disclose that wherein analyzing the at least one image to detect the presence of one or more objects represented in the at least one image includes receiving, from the image capture device, a second image representative of the environment of the host vehicle; and 102Attorney Docket No.: 12312.0206 detecting the one or more objects based on detected motion of the one or more objects represented by at least one image location change of the one or more objects between the at least one image and the second image.  
Schalef-Schwartz, however, teaches that when analyzing the at least one image to detect the presence of one or more objects represented in the at least one image includes receiving, from the image capture device, a second image representative of the environment of the host vehicle; and 102Attorney Docket No.: 12312.0206 detecting the one or more objects based on detected motion of the one or more objects represented by at least one image location change of the one or more objects between the at least one image and the second image (Detecting movement of objects between images in order to determine vehicle location: See at least Schalef-Schwartz Paragraph 153).
It would have been obvious to one of ordinary skill in the art to have combined the system of Browning in view of Maloney in view of Shashua in view of Hoffmann so that when analyzing the at least one image to detect the presence of one or more objects represented in the at least one image includes receiving, from the image capture device, a second image representative of the environment of the host vehicle; and 102Attorney Docket No.: 12312.0206 detecting the one or more objects based on detected motion of the one or more objects represented by at least one image location change of the one or more objects between the at least one image and the second image, as taught by Schalef-Schwartz as disclosed above, in order to ensure safety of the vehicle when traversing through environments with objects (Schalef-Schwartz Paragraph 6 “Autonomous vehicles may need to consider a wide variety of factors and make appropriate decisions based on those factors to safely and accurately arrive at a desired destination”).

With respect to claim 30, Browning in view of Maloney in view of Shashua fail to explicitly disclose that the trained system is configured at least based on a reward function. 
Schalef-Schwartz, however, teaches that the trained system is configured at least based on a reward function (System is based on reward: See at least Schalef-Schwartz Paragraph 186).
It would have been obvious to one of ordinary skill in the art to have combined the system of Browning in view of Maloney in view of Shashua so that that the trained system is configured at least based on a reward function, as taught by Schalef-Schwartz as disclosed above, in order to reinforce the trained system (Schalef-Schwartz Paragraph 6 “Autonomous vehicles may need to consider a wide variety of factors and make appropriate decisions based on those factors to safely and accurately arrive at a desired destination”).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) further in view of Chen (US 20110280453 A1) (“Chen”).

With respect to claim 29, Browning in view of Maloney in view of Shashua fail to explicitly disclose wherein the trained system is configured at least based on a training data set that includes a plurality of training images representing varying degrees of 10misalignment relative to a training navigational map segment.
Chen, however, teaches wherein the trained system is configured at least based on a training data set that includes a plurality of training images representing varying degrees of 10misalignment relative to a training navigational map segment (Training system based on alignment: See at least Chen Paragraph 270).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua to include that the trained system is configured at least based on a training data set that includes a plurality of training images representing varying degrees of 10misalignment relative to a training navigational map segment, as taught by Chen as disclosed above, in order to ensure the map segment is accurate when providing information to the vehicle (Chen Paragraph 4 “The present invention related generally to vector data, map, and imagery systems, and in particular to a system for automatically conflating road vector data, street maps, and orthoimagery.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         
/RACHID BENDIDI/               Primary Examiner, Art Unit 3667